UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

re
6

BDG Gotham Residential, LLC, et al., | | NOV 1 2 2019

Plaintiffs,
19-CV-6386 (AJN)
—Vy—
ORDER
Western Waterproofing Company, Inc., ef al.,

Defendants.

 

 

ALISON J. NATHAN, District Judge:

On August 30, 2019, Defendants filed motions to dismiss. Dkt. Nos. 23, 25. Pursuant to
Rule 3.F of this Court’s Individual Practices in Civil Cases, Plaintiffs were given the opportunity
to amend their complaint. Dkt. No. 26. On September 20, 2019, Plaintiffs amended. Dkt. No. 29.
On October 18, 2019, Defendants filed partial motions to dismiss Plaintiffs’ Amended
Complaint. Dkt. Nos. 34-35.

Accordingly, Defendants’ motion to dismiss the Plaintiffs’ original complaint is denied as
moot. This Order resolves Dkt. Nos 23, 25.

SO ORDERED.

  

Dated: November d , 2019
New York, New York

 

‘ALISON J. NATHAN
United States District Judge

 

 

 

 
